      Case 4:19-cv-03425-JST Document 61 Filed 10/10/19 Page 1 of 4



 1   Counsel listed on signature page
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12   NIANTIC, INC.,                             Case No. 4:19-cv-03425 JST
13                 Plaintiff,                   STIPULATION TO EXTEND TIME FOR
                                                DEFENDANTS ALEN HUNDUR AND
14          v.                                  RYAN HUNT TO RESPOND TO
                                                PLAINTIFF NIANTIC, INC.’S
15   GLOBAL++, et al.,                          COMPLAINT
16                 Defendants.
                                                Judge: Honorable Jon S. Tigar
17

18

19

20

21

22

23

24

25

26

27

28

                                                             STIPULATION TO EXTEND TIME
                                                                  CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 61 Filed 10/10/19 Page 2 of 4



 1           Pursuant to Civil Local Rule 6-1(a), the parties hereby stipulate as follows:
 2           1.     On June 14, 2019, Plaintiff filed its Complaint in the above-captioned action
 3   against the Defendants.
 4           2.     Plaintiff served the Complaint on Defendants on June 18, 2019.
 5           3.     The original deadline for Defendants to respond to Plaintiff’s Complaint was July
 6   9, 2019. The current deadline for Defendants to respond to Plaintiff’s Complaint is October 10,
 7   2019.
 8           4.     On July 12, 2019, the parties filed a Stipulation to Extend Time for Defendants to
 9   Respond to Plaintiff’s Complaint, agreeing that the time for Defendants to answer or otherwise
10   respond to the Complaint shall be extended, on an interim basis, to July 17, 2019.
11           5.     On August 2, 2019, the parties stipulated to extending the time for Plaintiff to file
12   a reply brief in support of its preliminary injunction motion.
13           6.     No other extension requests or stipulations have been made in this action.
14           7.     On October 9, 2019, counsel agreed to stipulate to an extension of time, to and
15   including October 24, 2019, for Defendants to file an answer to the Complaint.
16           8.     The parties do not currently believe that extending the time for the Defendants to
17   file an answer to Plaintiff’s Complaint will impact the date of any event or deadline already fixed
18   by Court order.
19           NOW THEREFORE, good cause having been shown, the parties stipulate to extending
20   the deadline for Defendants to file an answer in response to Plaintiff’s Complaint until on or
21   before October 24.
22

23

24

25

26

27

28
                                                      -1-
                                                                       STIPULATION TO EXTEND TIME
                                                                            CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 61 Filed 10/10/19 Page 3 of 4



 1   Dated: October 10, 2019                    Respectfully Submitted,
 2                                              POLSINELLI LLP
 3

 4                                              /s/ Phillip J. R. Zeeck
                                        By:      Phillip J. R. Zeeck
 5
                                                Fabio E. Marino (SBN 183825)
 6                                              fmarino@polsinelli.com
                                                Phillip Zeeck (Admitted PHV)
 7                                              pzeeck@polsinelli.com
                                                POLSINELLI LLP
 8                                              1661 Page Mill Road, Suite A
                                                Palo Alto, CA 94304
 9                                              T: 650-461-7700
                                                F: 650-461-7701
10
                                                Attorneys for Defendants
11                                              RYAN HUNT AND ALEN HUNDUR

12

13   Dated: October 10, 2019                    Respectfully Submitted,

14                                              PERKINS COIE LLP

15
                                                /s/ Ryan Spear
16                                      By:      Todd M. Hinnen
17                                              Todd M. Hinnen
18                                              thinnen@perkinscoie.com
                                                Ryan Spear
19                                              rspear@perkinscoie.com
                                                PERKINS COIE LLP
20                                              1201 Third Ave., Ste. 4900
                                                Seattle, WA 98101
21
                                                T: 206-359-8000
22                                              F: 206-359-9000

23                                              Julie E. Schwartz
                                                jschwartz@perkinscoie.com
24                                              PERKINS COIE LLP
                                                3150 Porter Drive
25                                              Palo Alto, CA 94304-1212
26                                              Tel: 650-838-4300
                                                Fax: 650-838-4350
27
                                                Attorneys for Plaintiff
28                                              NIANTIC, INC.
                                          -2-
                                                              STIPULATION TO EXTEND TIME
                                                                   CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 61 Filed 10/10/19 Page 4 of 4



 1                                   SIGNATURE ATTESTATION
 2          Pursuant to Civil L.R. 5.1 and General Order 45, I hereby attest that I have obtained the

 3   concurrence in the filing of this document from all the signatories for whom a signature is

 4   indicated by a “conformed” signature (/s/) within this e-filed document and I have on file records

 5   to support this concurrence for subsequent production for the Court if so ordered or for

 6   inspection upon request.

 7

 8

 9   Dated: October 10, 2019                          /s/ Phillip J. R. Zeeck
                                                      Phillip J. R. Zeeck
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
                                                                       STIPULATION TO EXTEND TIME
                                                                            CASE NO. 4:19-cv-03425-JST
